UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 15-7450


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H.
Koon,

              Plaintiff - Appellant,

         v.

LORETTA LYNCH, US Attorney General, in her official capacity
as chief/judge/chief solicitor of SC; JEAN TOAL, Chief
Justice, in their official capacity as chief/judge/chief
solicitor of SC; ALAN WILSON, SC Attorney General, in his
official capacity as chief/judge/chief solicitor of SC,

              Defendants - Appellees.




                          No. 15-7454


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H.
Koon,

              Plaintiff - Appellant,

         v.

LORETTA LYNCH, US Attorney General, in her official capacity
as chief/judge/chief solicitor of SC; JEAN TOAL, Chief
Justice, in their official capacity as chief/judge/chief
solicitor of SC; ALAN WILSON, SC Attorney General, in his
official capacity as chief/judge/chief solicitor of SC,

              Defendants - Appellees.
Appeals from the United States District Court for the District
of South Carolina, at Florence.      David C. Norton, District
Judge. (4:15-cv-02107-DCN; 4:15-cv-02349-DCN)


Submitted:   December 17, 2015           Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       In these duplicative and consolidated cases, Robert Holland

Koon     appeals       the    district    court’s     orders          accepting       the

recommendations of the magistrate judge and dismissing without

prejudice Koon’s civil complaints.                In No. 15-7450, Koon also

appeals the district court’s order denying his motions to alter

or set aside the judgment.               We have reviewed the records and

find no reversible error.            Accordingly, we affirm in both cases

for the reasons stated by the district court.                        Koon v. Lynch,

No.    4:15-cv-02107-DCN       (D.S.C.    Aug.   12      &    27,    2015);    Koon     v.

Lynch,     No.   4:15-cv-02349-DCN        (D.S.C.     Aug.         12,     2015).      We

dispense     with      oral    argument    because       the       facts    and     legal

contentions      are    adequately    presented     in       the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          3